9 F.3d 118
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rita SWINSON, Plaintiff-Appellant,v.TWECO PRODUCTS, INC., a Delaware domestic corporationauthorized to do business in Kansas, and itsrepresentatives, Defendant-Appellee.
No. 92-3293.
United States Court of Appeals, Tenth Circuit.
Oct. 29, 1993.

ORDER AND JUDGMENT1
Before McKAY, Chief Judge, SETH, and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals the district court's decision granting defendant's motion for summary judgment on plaintiff's Title VII, 42 U.S.C.2000e to 2000e-17, claims for sexual harassment, retaliation, and constructive discharge.  Summary judgment is appropriate only if there are no genuinely disputed material issues of fact and the moving party is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c).  This court reviews a summary judgment decision de novo, viewing the record in the light most favorable to the nonmoving party.  Deepwater Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir.1991).  Upon careful consideration of the record, the parties' briefs, and the trial court's order, we affirm for substantially the reasons stated in the district court's decision dated July 17, 1992.


3
The judgment of the United States District Court for the District of Kansas is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3